Pfeifer, J.
{¶ 1} Appellant Deborah Ryll, administrator of the estate of Daniel Ryll, brought suit against appellees, including the city of Reynoldsburg and Truro Township, for the wrongful death of her husband, Daniel Ryll. Mr. Ryll was killed when shrapnel from an exploding firework shell hit him during the July 4, 1996 Reynoldsburg fireworks display.
{¶ 2} Reynoldsburg held its annual fireworks display in Huber Park. Truro Township, the entity responsible for fire protection in Reynoldsburg, was required by R.C. 3743.54(C) to inspect the site prior to granting a permit for the fireworks discharge setup and was authorized to inspect the premises immediately prior to the exhibition. An employee of Truro Township conducted an inspection on July 3, 1996, to ensure that the spectator area was the proper distance from the fireworks discharge area. The inspector did not determine the types of shells to be used in the fireworks display or detect that the shells had not been buried according to the National Fire Protection Association (“NFPA”) standards. The NFPA standards, which were adopted pursuant to R.C. 3743.53(B), require shells to be buried at a depth of at least two-thirds of their length. No Truro Township Fire Department employee inspected the site after the installation of the fireworks display.
{¶ 3} On July 4, 1996, prior to the start of the fireworks display, Reynolds-burg used caution tape to designate the spectator safety area. In determining the distance from the discharge at which the tape should be placed, Reynoldsburg did not consult the licensed fireworks shooter about the angulation or the placement of the fireworks. Some spectators were as close as six hundred sixty feet from the discharge area. According to NFPA standards, when vertical *468twelve-inch shells are to be used in the display, the safety area should be no closer than eight hundred forty feet from the discharge area.
{¶ 4} During the July 4, 1996 fireworks display, a twelve-inch shell exploded inside its mortar tube. A piece of shrapnel from the explosion struck Mr. Ryll, who was sitting with his family in the designated spectator safety area, approximately six hundred sixty feet from the discharge area. Mr. Ryll died from the resulting injuries.
{¶ 5} Reynoldsburg and Truro Township each filed separate motions for summary judgment in the trial court, both claiming sovereign immunity. While the motions were pending, appellant reached a settlement agreement with Reynoldsburg and Truro Township that was contingent on the rulings on the motions for summary judgment. Reynoldsburg agreed to pay $100,000 to appellant if its motion was granted and to pay $750,000 if its motion was denied. Truro Township agreed to pay $100,000 to appellant if its motion was granted and to pay $600,000 if its motion was denied. The trial court denied both summary judgment motions.
{¶ 6} Reynoldsburg and Truro Township appealed. On September 5, 2000, the appellate court reversed the trial court, holding that Reynoldsburg was immune from liability pursuant to R.C. 1533.181. It also found that Truro Township was not liable for activities in Huber Park because the park is located in Reynoldsburg. Accordingly, the court granted summary judgment to both Reynoldsburg and Truro Township. Appellant’s motion for reconsideration was denied by the court of appeals on October 24, 2000. Although the court recognized that Huber Park was located within Truro Township, it held that Truro Township could not be liable because it did not have administrative jurisdiction over the park.
{¶ 7} The cause is now before this court pursuant to the allowance of a discretionary appeal.
{¶ 8} The issue before this court is whether Reynoldsburg and Truro Township are immune from liability. Some members of this court are on record as believing sovereign immunity to be an unconstitutional infringement of Section 16, Article I of the Ohio Constitution. See Garrett v. Sandusky (1994), 68 Ohio St.3d 139, 141, 624 N.E.2d 704 (Pfeifer, J., concurring). Today, however, we resolve the issue before us in favor of the appellant without addressing the constitutional issue.
{¶ 9} The court of appeals found that Reynoldsburg was immune from liability based on R.C. 1533.181, which provides:
{¶ 10} “(A) No owner, lessee, or occupant of premises:
*469{¶ 11} “(1) Owes any duty to a recreational user to keep the premises safe for entry or use;
{¶ 12} “(2) Extends any assurance to a recreational user, through the act of giving permission, that the premises are safe for entry or use;
{¶ 13} “(3) Assumes responsibility for or incurs liability for any injury to person or property caused by any act of a recreational user.”
{¶ 14} The court of appeals stated, “R.C. 1533.181 provides owners, lessees, and occupants of property with immunity for all injuries incurred by ‘recreational users/ ” relying on Ross v. Strasser (1996), 116 Ohio App.3d 662, 688 N.E.2d 1120. Without discussing the merits of Ross, which is not binding on us in any event, a plain reading of R.C. 1533.181 reveals the court of appeals’ conclusion to be overly expansive.
{¶ 15} R.C. 1533.181(A)(1) does not state that a recreational user is owed no duty. Instead, R.C. 1533.181(A)(1) immunizes an owner, lessee, or occupant of premises only from a duty “to keep the premises safe for entry or use.” (Emphasis added.) The cause of the injury in this case had nothing to do with “premises” as defined in R.C. 1533.18(A). The cause of the injury was shrapnel from fireworks, which is not part of “privately-owned lands, ways, waters, and * * * buildings and structures thereon.” Id. Accordingly, R.C. 1533.181(A)(1) and (2) do not immunize Reynoldsburg. To hold otherwise would allow R.C. 1533.181 to immunize owners, lessees, and occupants for any of their negligent or reckless acts that occur on “premises.” The plain language of the statute indicates that the General Assembly had no such intention.
{¶ 16} R.C. 1533.181(A)(3) does not immunize Reynoldsburg from liability because the injuries were not “caused by any act” of Daniel Ryll. His only act was to be present.
{¶ 17} In sum, we agree with the trial court that R.C. 1533.181 does not immunize Reynoldsburg from liability in this case, and we reverse the court of appeals on this issue.
{¶ 18} The court of appeals found Reynoldsburg’s other arguments moot. Because of our decision, they are not, and we will now address the only one of those arguments brought to this court: whether Reynoldsburg is entitled to immunity under R.C. Chapter 2744.
{¶ 19} It is uncontested that Reynoldsburg is a political subdivision. Therefore, the general rule of R.C. Chapter 2744 “that political subdivisions are not liable in damages” is applicable. Greene Cty. Agricultural Soc. v. Liming (2000), 89 Ohio St.3d 551, 556-557, 733 N.E.2d 1141. We use a three-tier analysis to determine whether the general rule immunizes Reynoldsburg from liability in this *470case. See id. at 556, 733 N.E.2d 1141; Cater v. Cleveland (1998), 83 Ohio St.3d 24, 697 N.E.2d 610.
{¶ 20} The first step is to determine whether sponsoring a fireworks display is a governmental function. “R.C. 2744.01(C)(2) lists specific functions expressly designated as governmental functions.” Greene Cty., 89 Ohio St.3d at 557, 733 N.E.2d 1141. None of these is applicable. Accordingly, we look to R.C. 2744.01(C)(1), which provides that a governmental function is any of the following:
{¶ 21} “(a) A function that is imposed upon the state as an obligation of sovereignty and that is performed by a political subdivision voluntarily or pursuant to legislative requirement;
{¶ 22} “(b) A function that is for the common good of all citizens of the state;
{¶ 23} “(c) A function that promotes or preserves the public peace, health, safety or welfare [and] that involves activities that are not engaged in or not customarily engaged in by nongovernmental persons * * *.”
{¶ 24} R.C. 2744.01(C)(1)(a) does not apply because Ohio does not require Reynoldsburg to sponsor a fireworks display. R.C. 2744.01(C)(1)(b) does not apply because the fireworks display benefited “only some of the citizens of the state, not all citizens.” Greene Cty., 89 Ohio St.3d at 559, 733 N.E.2d 1141. R.C. 2744.01(C)(1)(c) does not apply because sponsoring a fireworks display is an activity customarily engaged in by nongovernmental persons. The law regarding political subdivision liability is different when the political subdivision is engaged in a proprietary function. R.C. 2744.01(G)(1)(b) defines “[proprietary function” as “one that promotes or preserves the public peace, health, safety, or welfare and that involves activities that are customarily engaged in by nongovernmental persons.” In short, sponsoring a fireworks display is not a governmental function, it is a proprietary function. Accordingly, Reynoldsburg is not entitled to sovereign immunity based on R.C. 2744.01(C).
{¶ 25} The second tier of the analysis is to determine whether any exceptions to the general rule of immunity apply. R.C. 2744.02(B)(2) states that, with certain exceptions, “political subdivisions are liable for injury, death, or loss to person or property caused by the negligent performance of acts by their employees with respect to proprietary functions of the political subdivisions.” Having determined that sponsoring a fireworks display is a proprietary function, it is obvious that the R.C. 2744.02(B)(2) exception to the general rule of immunity applies and that it is possible for Reynoldsburg to be liable.
{¶ 26} Accordingly, in the third tier of the analysis, we determine whether any defenses apply. R.C. 2744.03. After our review of R.C. 2744.03 and the record, we conclude that none of the defenses set forth in R.C 2744.03 applies to this case. See Greene Cty., 89 Ohio St.3d at 561, 733 N.E.2d 1141.
*471{¶ 27} In the interests of judicial economy, we have reviewed this issue even though the court of appeals did not. Because this case involves determining whether summary judgment was appropriate, we have construed the evidence most strongly in favor of the nonmoving party. See Temple v. Wean United, Inc. (1977), 50 Ohio St.2d 317, 327, 4 O.O.3d 466, 364 N.E.2d 267. Based on the above analysis, we conclude that Reynoldsburg is not entitled to summary judgment on the issue of sovereign immunity.
{¶ 28} R.C. 2744.02(B)(2) does not apply, however, unless Reynoldsburg acted negligently. There is evidence in the record that Reynoldsburg designated a safety area closer to the discharge area than called for by NFPA standards. Construing this evidence most strongly in favor of the nonmoving party, we conclude that there are factual issues that cannot be resolved as a matter of law. Therefore, summary judgment cannot be proper with respect to negligence.
{¶ 29} Our analysis of the issues before us reveals that the trial court did not abuse its discretion when it denied Reynoldsburg’s motions for summary judgment. Accordingly, we reverse the judgment of the court of appeals and remand to the trial court for the purpose of ensuring that the agreement' between appellant and Reynoldsburg is enforced.
{¶ 30} Next, we analyze whether Truro Township is entitled to immunity under R.C. Chapter 2744. Again, we follow the three-tier analysis discussed above. The first step is to determine whether inspecting a fireworks display is a government function. The court of appeals ruled that Truro Township’s inspection of the fireworks display was a government function, relying on R.C. 2744.01(C)(2)(a) and R.C. 3743.54(C).
{¶ 31} R.C. 2744.01(C)(2)(a) provides:
{¶ 32} “(2) A ‘governmental function’ includes, but is not limited to, the following:
{¶ 33} “(a) The provision or nonprovision of police, fire, emergency medical, ambulance, and rescue services or protection.”
{¶ 34} Among the duties of a fire chief is to issue permits to licensed exhibitors of fireworks after inspecting the premises from which the fireworks will be fired. R.C. 3743.54(C). We agree with the court of appeals that Truro Township’s inspection of the fireworks display was a governmental function.
{¶ 35} The second step is to determine whether any exceptions to the general rule of immunity apply. In defending against Truro Township’s motion for summary judgment, appellant asserted that R.C. 2744.02(B)(3) applied to Truro Township’s inspection of the fireworks display. R.C. 2744.02(B)(3) provides:
*472{¶ 36} “[P]olitical subdivisions are liable for injury, death, or loss to person or property caused by their failure to keep * * * public grounds within the political subdivisions open, in repair, and free from nuisance.”
{¶ 37} The court of appeals found that Huber Park was located within Reynoldsburg and not within Truro Township. It is uncontested that Huber Park is located within Reynoldsburg. This fact does not mean that Huber Park cannot also be within Truro Township. Our reading of the record reveals that Reynoldsburg residents vote for Truro Township Trustees and that a former Truro Township Trustee believes Huber Park to be located within Truro Township. Further, our reading of the statute indicates that ownership of the park is not relevant. Because this case involves determining whether summary judgment was appropriate, we must construe the evidence most strongly in favor of the nonmoving party. See Temple v. Wean United, Inc. (1977), 50 Ohio St.2d 317, 327, 4 O.O.3d 466, 364 N.E.2d 267. We conclude that summary judgment is inappropriate on this issue because Huber Park is not as a matter of law not within Truro Township. Accordingly, we reverse the court on appeals on this issue.
{¶ 38} The record reveals that Truro Township inspected the premises prior to installation in accordance with R.C. 3743.54. Satisfying this statutory requirement does not necessarily relieve Truro Township from liability for “failure to keep [Huber Park] free from nuisance.” R.C. 2744.02(B)(3). Truro Township knew that there was going to be a fireworks display and knew that fireworks displays are potentially lethal. Nothing in the record indicates that Truro Township attempted to determine whether the safety rules required by R.C. 3743.53 were followed. Construing this evidence most strongly in favor of the nonmoving party, we cannot say as a matter of law that Truro Township kept Huber Park free from nuisance. Therefore, summary judgment cannot be proper with respect to nuisance.
{¶ 39} Our analysis of the issues before us reveals that the trial court did not abuse its discretion when it denied Truro Township’s motion for summary judgment. Accordingly, we reverse the judgment of the court of appeals and remand to the trial court for the sole purpose of ensuring that the agreement between appellant and Truro Township is enforced.
Judgment reversed and cause remanded.
Resnick, J., concurs.
Douglas and F.E. Sweeney, JJ., concur in judgment only.
Moyer, C.J., Cook and Lundberg Stratton, JJ., dissent.